IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEREMY JACKSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2013

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed July 8, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Jeremy Jackson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS and OSTERHAUS, JJ., CONCUR.